Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Kevin Cukierski on 1/4/2021.
	The application has been amended as follows:
	Claim 1 last line, “retraction position.” has been replaced with “retraction position, wherein the object blocker is in the object blocker blocking position and the jaws move from their jaw home positions to their jaw sealing positions, at least one of the jaws engages the object block and drives the object block toward the object blocker retracted position.”
	Claim 5 is cancelled.
Allowable Subject Matter
Claims 1-4, 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Bushman (US 3,211,186) teaches a strapping tool (Fig. 1, 10, 15) comprising: a support (10); a sealing assembly (14) mounted to the support, the sealing assembly comprising multiple jaws (96) and an object blocker (108, see col. 4 l. 13-23) between the jaws and movable relative to the jaws between an object blocker blocking position and an object 
However, the prior art Bushman does not teach or suggest “wherein the object blocker is in the object blocker blocking position and the jaws move from their jaw home positions to their jaw sealing positions, at least one of the jaws engages the object block and drives the object block toward the object blocker retracted position" in combination with the other limitations of claim 1.
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claims 2-4, 6-14 are allowed as dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799